Case 1:20-cr-00388-DLC Document 143 Filed 04/30/21 Page 1 of 1

Barry Goupserc, P.C.
Arrorney at Law
TE Park PLAGE, SUITE 903
New York, New York 10007
(987) 682-0364
April 26, 2021

Honorable Denise L. Cote
United States District Judge
Southem District of New York
500 Pearl Street

New York, NY. 10007

VIA ECF
Re: United States vs, Mario Reynoso-Hiciano
Case No 20-Cr. 388 (DLC)

Dear Judge Cote:
As the Court is aware, | represent the above named defendant. Mr. Reynoso-Hiciano

entered a plea of guilty on February 4, 2021. The Court recently extended defense submission
date to May 3, 2021 and government response until May 4, 2021. The Court also set a
sentencing date of May 7, 2021. At this time, I am respectively requesting an additional 45 days
for sentencing. [ have just received the final version of the Presentencing Report and need time
to review with my client and an interpreter. Additionally, | need time to meet with defendant’s
family because COVID 19 restrictions and a language barrier have made it difficult to schedule.
[had a meeting planned for today but it had to be rescheduled, I have spoken to Assistant United
States Attorney Daniel Wolf, who has no objection to this request.

Thank you for your anticipated consideration in this matter. If you have any questions please

feel free to contact my office.

Yours Truly,
s/Barry Goldberg ‘
Barry Goldberg, Esq. , oy SO ORDERED:

f/% Al

 

Honorable Denise L. Cote

CC: AUSA DANIEL WOLF

 
